Citation Nr: 1432077	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-06 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).  

2.  Entitlement to an initial compensable disability rating prior to July 5, 2011, and higher than 10 percent since October 1, 2011, for a left inguinal hernia.  

3.  Entitlement to an initial compensable disability rating prior to December 20, 2011, and higher than 10 percent since, for right shoulder dislocation and impingement.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 2009.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2012 rating decision since issued, he was awarded a temporary total (i.e., a temporary 100 percent) disability rating as July 5, 2011, based on surgical or other treatment necessitating convalescence for his left inguinal hernia; a lesser 10 percent disability rating (though greater than his prior 0 percent, i.e., noncompensable) rating was assigned as of October 1, 2011.  The RO also increased the disability rating for his right shoulder dislocation and impingement to this same level of 10 percent, but instead as of December 20, 2011.  Although those were partial grants, he since has indicated his continued disagreement with the ratings assigned and has not received the highest possible ratings for these disabilities, so those increases in the ratings for these disabilities did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In support of his claims, he testified at a videoconference hearing in September 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so if of record.  

Also during the pendency of this appeal, the Veteran has reported that his right shoulder and left inguinal hernia disabilities have prevented him from working in a substantially gainful capacity and, consequently, filed an additional claim for a TDIU in September 2012, which was denied in a November 2013 rating decision.  See November 2013 rating decision, citing a September 2012 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, although no copy of the original claim is in the paper claims file or in the electronic ("Virtual VA") file.  Thus, he has raised the issue of his entitlement to a TDIU.  In light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), and as he is trying to establish his entitlement to the maximum possible rating for his 
service-connected disabilities at issue in this appeal, which at least partly form the basis of his derivative TDIU claim, this derivative TDIU claim must be considered as part and parcel of the determination of the appropriate ratings for his service-connected disabilities, rather than as a separate claim.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).

Because this appeal was partly processed electronically using the Virtual VA paperless claims processing system, any future consideration of his case should take into consideration the existence of this electronic record.  

The claims of entitlement to higher ratings from December 20, 2011 for the GERD, left inguinal hernia, and right shoulder dislocation and impingement, as well as for a TDIU, require further development before being decided on appeal.  So the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ).  However, the Board instead is going ahead and deciding the remaining portions of these claims, meaning concerning the earlier periods that also are at issue, since there is sufficient evidence already of record allowing the Board to do this rather than further prolonging a decision even concerning these earlier points in time.



FINDINGS OF FACT

1.  The most probative (meaning competent and credible) evidence of record prior to December 20, 2011 indicates the Veteran's GERD mainly caused pyrosis and dysphagia, but not persistently recurrent epigastric distress with additional regurgitation or substernal arm or shoulder pain productive of considerable impairment of his health.

2.  The most probative evidence of record indicates that, prior to December 20, 2011, his left inguinal hernia disability mainly caused pain and involved a small (versus large), postoperative, recurrent hernia that was not well supported by a truss.

3.  The most probative evidence of record indicates that, prior to December 20, 2011, his right shoulder disability mainly caused pain and consequent limitation of motion to approximately shoulder level with flare ups, but no additional functional impairment, including additional limitation of motion on prolonged or repeated use of this shoulder.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial disability rating of 10 percent prior to December 20, 2011, though no greater, for the GERD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7346 (2013).

2.  The criteria are also met for a higher initial disability rating of 30 percent prior to December 20, 2011, though no greater, for the left inguinal hernia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, DC 7338 (2013).

3.  The criteria are met as well for a higher initial disability rating of 20 percent prior to December 20, 2011, though no greater, for the right shoulder dislocation and impingement.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), should be provided to a claimant before an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Veteran, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The duty to notify was satisfied prior to the initial RO decision at issue by way of an August 2009 letter sent to the Veteran informing him of the types of information and evidence necessary to substantiate the claims and the division of responsibility between him and VA in obtaining necessary supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In addition, the letter met the notification requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006), including as concerning the "downstream" disability rating and effective date elements of the claim in the eventuality service connection is granted, which it subsequently was.  See Dingess, 19 Vet. App. at 486, 490-91; aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Consider also that his derivative claims for higher initial ratings for these disabilities arose in the context of him trying to establish his underlying entitlement to service connection for these disabilities, which the RO granted in the December 2009 rating decision at issue.  His claims therefore are for higher initial ratings for now these service-connected disabilities.  VA does not have to provide additional VCAA notice in this circumstance concerning this "downstream" disability rating element of the claims because the initial intended purpose of the notice has been served inasmuch as the claims as they arose in their initial context (i.e., for service connection) have been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.

VA also has a duty to assist the Veteran in developing these claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent treatment records since service, whether from VA or private sources, and providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such duty if there is no reasonable possibility the assistance would aid in substantiating the claims.

To this end, all relevant evidence necessary for an equitable resolution of these claims has been identified and obtained, to the extent obtainable.  The evidence of record includes the Veteran's STRs, VA medical records, the reports of his December 2009 and December 2011 VA compensation examinations containing the information required to make the necessary determinations insofar as addressing the applicable rating criteria prior to December 20, 2011, and statements and testimony from him and his representative.  

The December 2009 and December 2011 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his then current complaints, and rendered diagnoses and conclusions that are consistent with the remainder of the evidence of record and therefore are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As already alluded to, the Veteran testified at a September 2012 videoconference hearing before the undersigned VLJ of the Board.  The hearing was adequate and in compliance with VA regulation as the presiding VLJ identified the issues on appeal and, through questioning, attempted to also identify possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

There is no indication there exists any additional evidence that has a bearing on these claims that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of these claims.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).


Analysis

After reviewing the relevant evidence, the Board finds that the GERD warrants a higher initial 10 percent disability rating, though no greater rating, prior to December 20, 2011 under the provisions of 38 C.F.R. § 4.114, DC 7346.  Also a higher initial 30 percent disability rating, though no greater rating, is warranted for the left inguinal hernia prior to December 20, 2011, under the provisions of 38 C.F.R. § 4.114, DC 7338, and a higher initial 20 percent disability rating, though no greater rating, is warranted for the right shoulder dislocation and impingement prior to December 20, 2011 under the provisions of 38 C.F.R. § 4.71a, DC 5201.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from disability.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

When a Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).


The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of a "staged" rating is required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found; this practice is known as a "staged" rating.  See id. at 126.  

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination (including during flare-ups or with prolonged or repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, 13 Vet. App. at 34; Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating to apply § 4.59 even in cases that do not involve arthritis).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 (which concerns arthritis), it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

1.  GERD

The Veteran's GERD has been rated as noncompensably (0 percent) disabling under 38 C.F.R. § 4.114, DC 7346, pertaining to hiatal hernia.  Under DC 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

Prior to December 20, 2011, the probative evidence of record, including VA medical records and VA examinations in December 2009 and December 2011, demonstrate the Veteran's GERD caused pyrosis and dysphgia, but not persistently recurrent epigastric distress, regurgitation or substernal arm or shoulder pain resulting in considerable impairment of his health.  During the December 2009 VA examination, he reported having symptoms of constant heartburn and regurgitation of acid three to four years earlier with relief from the use of Nexium.  At the time of that examination, he denied anorexia, weight gain, nausea or vomiting but reported having dysphagia - albeit very rarely.  He was diagnosed with GERD, noted as controlled with medication.  During the December 2011 VA examination, his noted symptoms included reflux and the examiner indicated a December 2008 upper endoscopy had revealed scarring of the esophagus.  

The Veteran continued to report in his June 2010 notice of disagreement (NOD) and March 2011 substantive appeal (on VA Form 9) that, although his symptoms were mostly controlled with medication, his GERD and acid problems still persisted.  Accordingly, resolving all reasonable doubt in his favor, his GERD most nearly approximated the 10 percent disability rating criteria of DC 7346 due to continued symptoms of pyrosis and dysphagia.

An even higher 30 percent disability rating under this DC is not warranted, however, since there is not the required persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal arm or shoulder pain productive of considerable impairment of health.  38 C.F.R. § 4.114, DC 7346.  The Veteran's most significant limitation is some relatively rare dysphagia and pyrosis, per his own reports, which are evidently of less severity than that noted in the 30 percent criteria.  So even considering his reports of symptoms, they are of less severity than required for the next higher rating of 30 percent.  Id.  The Court has distinguished when rating criteria are conjunctive versus disjunctive.  If conjunctive, such as evidenced by the use of the word "and" in a statutory provision or when reciting the relevant regulatory requirements, then all of the criteria must be satisfied to warrant a higher rating.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991). Whereas, if disjunctive, as evidenced by the use of the word "or" instead, then only one of the listed requirements must be met in order for a higher rating to be assigned.  See Johnson  v. Brown, 7 Vet. App. 95 (1994).  The Court has further explained that the joining of criteria by the conjunctive "and" in a DC does not always require all criteria to be met, except in the case of DCs that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).

Thus, in sum, the Board concludes that a higher initial 10 percent disability rating is warranted for the GERD prior to December 20, 2011, when resolving all reasonable doubt in the Veteran's favor concerning its severity during this earlier period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7346.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

2.  Left Inguinal Hernia

The Veteran's right inguinal hernia disability is rated under 38 C.F.R. § 4.114, DC 7338.  Under this DC, a small inguinal hernia, reducible, or without true hernia protrusion, is rated as 0 percent disabling.  A 0 percent rating also is assigned if it is not operated, but remediable.  Postoperative recurrent inguinal hernia, readily reducible and well supported by a truss or belt, is rated as 10-percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible, is rated as 30-percent disabling.  Whereas a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated as 60-percent disabling.  A Note to this DC provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  

Prior to December 20, 2011, the probative evidence of record, including VA medical records and VA examinations from December 2009 and December 2011, demonstrate the Veteran's left inguinal hernia was productive of pain, a small, postoperative, recurrent hernia, which was not well supported by truss.  The hernia was not large, however.  The medical evidence prior to December 20, 2011 reflects he underwent a left inguinal hernia repair in April 2009 and again in July 2011.  The December 2009 VA examination reflects that he reported having continued discomfort with twisting or pushing and pain lasting up to four hours.  A scar in the left inguinal area was identified and he was diagnosed with status post left inguinal hernia repair.  VA outpatient treatment reports reflect he underwent a second surgery on the left inguinal hernia in July 2011, with postoperative residuals of pain, neuralgia and numbness.  He resultantly received a lifting and pulling restriction of 20 pounds for his job.  

During his December 2011 VA examination, no hernia was detected on the left or right side and the history of his second surgery in July 2011 without recurrent hernia was noted.  Based on physical evaluation, the examiner found there was a 2.0 centimeter (cm) by 2.2 cm soft tissue density present within the inguinal canal at the deep left inguinal ring.  The examiner also found that the Veteran's hernia condition impacted his ability to work, noting that he was an aircraft mechanic and was unable to perform the essential functions of the job - including lifting and climbing ladders and stands.  He also found that, after eight hours of standing or moving on concrete, taking a step or moving was painful, even after taking pills.  The examiner also noted that the Veteran was still working, albeit on light duty, while trying to find a new job (hence, the derivative TDIU claim).

Accordingly, resolving all reasonable doubt in favor of the Veteran, his left inguinal hernia most nearly approximates the 30 percent disability rating criteria of DC 7338 due to continued small, postoperative, recurrent, left inguinal hernia that, based on the medical evidence of record, does not appear to be either well supported by a truss or readily reducible.

An even higher 60 percent disability rating under this DC is not warranted, however, since there is not the required hernia that is large, postoperative, and recurrent that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, DC 7338.  The Veteran's most significant limitation is postoperative pain causing physical limitation (including at his job, in the ways mentioned) with little relief from medication, but which is of less severity than that noted in the 60 percent rating criteria.  So even considering his reports of symptoms, they are of less severity than required for the next higher rating of 60 percent.  Id.  

Thus, in sum, the Board concludes that a higher initial 30 percent disability rating is warranted for the left inguinal hernia prior to December 20, 2011, when resolving all reasonable doubt in his favor concerning its severity during this earlier period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7338.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


3.  Right Shoulder Dislocation and Impingement

The Veteran's right shoulder disability was rated under 38 C.F.R. § 4.71a, DC 5021 pertaining to limitation of motion of the arm.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

DC 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.  

In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

Prior to December 20, 2011, the probative evidence of record, including VA medical records and VA examinations from December 2009 and December 2011, demonstrate the Veteran's right shoulder disability was productive of pain and consequent limitation of motion to approximately shoulder level with flare ups, but no additional functional impairment, including additional limitation of motion on prolonged or repeated use of this shoulder.  During his December 2009 VA examination, he reported that the shoulder occasionally felt loose, discomfort if he was lying on his back with the arm at 90 degrees of abduction, and he had discomfort and occasional giving way of the shoulder when working overhead for a long period of time.  He also noted occasional morning stiffness with cold weather and pain at work but the right shoulder did not interfere with doing his job and he had no problems with activities of daily living.  A physical examination revealed no edema, effusion, instability, redness, abnormal movement, guarding, deformity, malalignment, tenderness or ankylosis.  He had good strength of the shoulder to movement in all directions.  He was able to forward flex and abduct to 180 degrees, externally rotate to 90 degrees and internally rotate to 70 degrees.  With repetitive motion testing, there was no decreased range of motion due to pain, fatigue, weakness, a lack of endurance or incoordination.  A right shoulder x-ray revealed no evidence of acute traumatic, significant degenerative or other pathology.  The Veteran was diagnosed with status post right shoulder surgery.  

In the December 2011 VA examination, the Veteran was diagnosed with shoulder dislocation with surgical repair and shoulder impingement.  He was noted as right hand dominant.  With flare-ups, the Veteran reported difficulty lifting the shoulder above chest level to perform work.  He also noted symptoms of tightness and pain reported with lifting.  Range of motion testing of the right shoulder revealed flexion and abduction to 180 degrees with pain beginning at 160 degrees.  Repetitive use testing revealed right shoulder flexion and abduction to 180 degrees.  No additional limitation of motion in the right shoulder was noted with repetitive use testing.   Functional impairment was noted with repetitive use testing with limitations including weakened movement, excess fatigability, and pain on movement. Localized tenderness and pain on palpation as well as guarding of the right shoulder were found.  Right shoulder muscle strength was at 5/5 with forward flexion and abduction.  No ankylosis was noted.  Hawkin's impingement test, empty-can test, external rotation/infraspinatous strength test were all positive on the right, indicating a rotator cuff condition.  No history of mechanical symptoms or recurrent dislocation was found.  Tenderness on palpation of the acromioclavicular (AC) joint was noted and cross body adduction test was positive on the right.  A December 2011 x-ray was noted to reveal decreased joint space of the right shoulder but no degenerative changes.  The Veteran's right shoulder condition was noted to have impacted his ability to work and the examiner noted that the shoulder fatigued rapidly, causing the Veteran to take more time to do a task, such as using a screwdriver at shoulder level or higher.  It was also noted the Veteran had to take breaks and rest his shoulder.  

Accordingly, resolving all doubt in favor of the Veteran, his right shoulder dislocation and impingement most nearly approximates the 20 percent disability rating criteria of DC 5201 due to limitation of motion of the right arm to approximately to shoulder level during flare ups, based the complaints and findings documented in the December 2009 and December 2011 VA examinations.  Specifically, in the December 2009 VA examination, the Veteran reported discomfort if he was lying on his back with the arm at 90 degrees of abduction and in the December 2011 VA examination, the Veteran reported difficulty lifting the shoulder above chest level to perform work.  The December 2011 VA examination also found additional functional limitation upon repetitive use testing, including weakened movement, excess fatigability, and pain on movement.  In considering these findings and reports along with 38 C.F.R. § 4.40 and 4.45 and DeLuca, 8 Vet. App. 202, the Board finds, resolving all doubt in favor of the Veteran, that his right shoulder disability more nearly approximates the 20 percent rating criteria under DC 5201.  38 C.F.R. § 4.71a.  See also Mitchell, 25 Vet. App. at 38-43.  

A higher 30 percent disability rating under this diagnostic code is not warranted since the medical evidence of record prior to December 20, 2011 does not demonstrate the required limitation of motion of the arm to midway between the side and shoulder level.  38 C.F.R. § 4.71a, DC 5201.  The Veteran's most significant limitation includes limitation with flare ups as reported by the Veteran, to approximately shoulder level, which is of less severity than that noted in the 30 percent criteria.  So even considering his reports of symptoms, such are of less severity than required for the next higher rating of 30 percent.  Id.  


In evaluating the Veteran's right shoulder disability under the DeLuca criteria, the Board observes that, the Veteran's additional functional impairment of the right shoulder, noted in the December 2011 VA examination was considered in applying higher initial disability rating of 20 percent to the right shoulder, prior to December 20, 2011.  38 C.F.R. § 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  See Mitchell, 25 Vet. App. at 38-43; see also Johnston, 10 Vet. App. at 85.

The Board also has considered other potentially applicable DCs, however, as there is no evidence of ankylosis or impairment of the humerus, clavicle or scapula, DCs 5200, 5202 and 5203 do not apply.  Ankylosis, as an example, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  While there is no disputing the Veteran has limitation of motion of his right shoulder, particularly on account of his pain, it cannot be said that his motion is so restricted as to amount to ankylosis, which essentially according to the definitions provided contemplates absolutely no motion at all.  

Thus, in sum, the Board concludes that a higher initial 20 percent disability rating is warranted for the right shoulder dislocation and impingement prior to December 20, 2011, when resolving all reasonable doubt in his favor concerning it's during this period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5201.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


Lay Statements

In coming to the above conclusions, the Board has considered the Veteran's lay statements regarding the severity of his service-connected GERD, left inguinal hernia, and right shoulder disability and, in large part, has relied on his reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain or weakness, etc., and his statements regarding experiencing symptoms and their effect on his daily life are competent and credible, so ultimately probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  However, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by his treatment reports and VA examination reports addressing these findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extra-schedular Consideration

With respect to an extra-schedular rating under 38 C.F.R. § 3.321, the Board finds that the schedular criteria are adequate to rate the GERD, left inguinal hernia and right shoulder disability prior to December 20, 2011.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  

The Rating Schedule fully contemplates the described symptomatology (e.g., arthritic pain, consequent limitation of motion, etc.) and provides for ratings higher than those assigned based on more significant functional impairment.  Prior to December 20, 2011, the rating criteria that contemplate the symptomatology of GERD and left inguinal hernia, including pyrosis, dysphagia and/or regurgitation as well as small, recurrent, postoperative hernia, have been applied to the evaluation of this disability in this decision.  See 38 C.F.R. § 4.114, DCs 7338, 7346.  The rating criteria that provide additional compensation or even higher ratings also contemplate more significant impairment of GERD and left inguinal hernia- including persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal arm or shoulder pain and productive of considerable impairment of health as well as large, postoperative, recurrent hernia.  See 38 C.F.R. § 4.114, DCs 7338, 7346.  Likewise, prior to December 20, 2011, the rating criteria that contemplate the symptomatology of the right shoulder, including limitation of motion with pain on motion, have been applied to the evaluation of this disability in this decision.  See 38 C.F.R. § 4.71a, DC 5201.  The rating criteria that provide additional compensation or even higher ratings also contemplate more significant impairment of the right shoulder- including greater limitation of motion, ankylosis and impairment of the humerus, clavicle and scapula.  See 38 C.F.R. § 4.71a, DCs 5200, 5201, 5202, 5203.  

Moreover, there is not suggestion of marked interference with his employment, meaning above and beyond that contemplated by the schedular ratings assigned for this disability.  38 C.F.R. §§ 4.1, 4.15.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While the Veteran's inguinal hernia and right shoulder were noted to affect his current employment, the December 2009 and December 2011 VA examinations do not reflect an exceptional disability picture exhibited by either incapacitating episodes, marked interference with employment, or frequent periods of hospitalization due to the inguinal hernia or right shoulder prior to December 20, 2011.  38 C.F.R. § 3.321(b)(1).  With the exception of the July 2011 hernia repair, for which a temporary 100 percent rating accordingly was assigned from July 5, 2011 to September 30, 2011 under 38 C.F.R. § 4.30 and 38 C.F.R. § 4.114, DC 7331, the evaluation and treatment for the left inguinal hernia has been primarily on an outpatient basis, not as an inpatient, and certainly not what could be considered a frequent inpatient.  

Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  



ORDER

Prior to December 20, 2011, a higher initial 10 percent disability rating for the GERD is granted, subject to the statutes and regulations governing the payment of VA compensation.

Prior to December 20, 2011, a higher initial 30 percent disability rating for the left inguinal hernia is granted, subject to the statutes and regulations governing the payment of VA compensation.

Prior to December 20, 2011, a higher initial 20 percent disability rating for the right shoulder dislocation and impingement is granted, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

As concerning the status of these service-connected disabilities during the years since December 20, 2011, the Veteran was last provided a VA examination for his GERD, left inguinal hernia and right shoulder in December 2011, so approximately 21/2 years ago, and the subsequent testimony from him and his representative during the September 2012 videoconference hearing along with the VA medical records suggest a possible worsening of associated symptoms.  Thus, another examination is needed reassessing the severity of these service-connected disabilities for the succeeding period that is also at issue since the last VA examination on December 20, 2011.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.


The analysis of the Veteran's derivative claim of entitlement to a TDIU depends on the outcome of his GERD, left inguinal hernia and right shoulder disability claims that are also on appeal, which are being remanded rather than immediately decided.  So the TDIU claim is "inextricably intertwined" with these other rating claims and, consequently, also must be remanded rather than immediately decided.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

The VA medical evidence indicates the Veteran may be unemployable due to his left inguinal hernia and right shoulder.  Given that the determination of his disability ratings for his service-connected left inguinal hernia and right shoulder disabilities are pending, which also may affect his overall disability rating, his claim for a TDIU is not ripe for appellate review by the Board.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).

Additionally, in light of the Veteran's June 2012 Application for Vocational Rehabilitation benefits from VA, the Board also finds these records should be associated with the claims file.  In Moore v. Gober, 10 Vet. App. 436, 440 (1997), the Court held that where it is a matter of record that a Veteran has received benefits under the education and vocational rehabilitation program, the Board is on notice that such records exist and is obligated to obtain and consider them.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to associate all relevant records in VA's possession, as well as all relevant records from private healthcare providers, with the claims file of a Veteran.  38 C.F.R. § 3.159 (2013).  

Finally, as the file reflects the Veteran has received ongoing treatment from VA, and that the most recent VA medical records in the file are from November 2012, all more recent records also need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies as potentially relevant to this claim for higher ratings for his GERD, left inguinal hernia and right shoulder disability, including especially all outstanding VA medical records since November 2012.  The amount of effort needed to be expended on obtaining all identified records depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain identified records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Obtain and associate with the claims file any and all VA vocational rehabilitation training and education (VRT) records pertaining to the Veteran.  Document whether or not these documents were available.  

3.  Upon receipt of all additional records, schedule a VA compensation examination of the Veteran's GERD reassessing the severity of this service-connected disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The examination report is to contain a notation that the examiner reviewed the claims file, to include:  (1) VA medical records from December 20, 2011 and thereafter; (2) the report of the December 2011 VA examination; and (3) the Veteran's lay testimony in the September 2012 video conference hearing.  

All necessary diagnostic testing and evaluation must be performed.  

The examiner is asked to answer the following:  

Please identify the current symptoms and severity of the Veteran's service-connected GERD, including especially:  

(a).  Whether there are symptoms of dysphagia, pyrosis and or/regurgitation;  If so, do these symptoms cause persistently recurrent epigastric distress? 

(b).  Whether there is any substernal arm or shoulder pain accompanying dysphagia, pyrosis and/or regurgitation which are, together, productive of considerable impairment of health; 

(c).  Whether there is any pain, vomiting, material weight loss and hemostasis or melena with moderate anemia or other symptoms productive of severe impairment of health; 

(d).  Whether the Veteran's GERD disability, either alone or in combination with his other service-connected disabilities (left inguinal hernia, right shoulder dislocation and impingement, sleep apnea with asthma, asthma, hypertension, anxiety disorder, left inguinal hernia scar or scars of the right shoulder) precludes him from obtaining or maintaining any substantially gainful employment.  

It is most essential the examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.  

4.  Upon receipt of all additional records, schedule a VA compensation examination of the Veteran's left inguinal hernia reassessing the severity of this service-connected disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The examination report is to contain a notation that the examiner reviewed the claims file, to include:  (1) VA medical records from December 20, 2011 and thereafter; (2) the report of the December 2011 VA examination; and (3) the Veteran's lay testimony in the September 2012 video conference hearing.  

All necessary diagnostic testing and evaluation must be performed.  

The examiner is asked to answer the following:  

Please identify the current symptoms and severity of the Veteran's service-connected left inguinal hernia, including especially:  

(a).  Whether there are postoperative, recurrent hernia, readily reducible and not well supported by truss or belt;

(b).  Whether there are symptoms of small, postoperative, recurrent hernia or unoperated irremediable hernia, not well supported by truss or not readily reducible; 

(c).  Whether there are symptoms of large, postoperative, recurrent hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable; or

(d).  Please address the symptoms of postoperative neuralgia noted following the left inguinal hernia repair in July 2011 and whether such neuralgia has been present in the period from December 20, 2011;  if so, please identify whether such symptom is related to the left inguinal hernia or hernia operation; and 

(e).  Whether the Veteran's left inguinal hernia disability, either alone or in combination with his other service-connected disabilities (GERD, right shoulder dislocation and impingement, sleep apnea with asthma, asthma, hypertension, anxiety disorder, left inguinal hernia scar or scars of the right shoulder) precludes him from obtaining or maintaining any substantially gainful employment.  

It is most essential the examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.  

5.  Upon receipt of all additional records, schedule a VA compensation examination of the Veteran's right shoulder reassessing the severity of this service-connected disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The examination report is to contain a notation that the examiner reviewed the claims file, to include:  (1) VA medical records from December 20, 2011 and thereafter; (2) the report of the December 2011 VA examination; and (3) the Veteran's lay testimony in the September 2012 video conference hearing.  

All necessary diagnostic testing and evaluation must be performed.  

The examiner is asked to answer the following:  

Please identify the current symptoms and severity of the Veteran's service-connected right shoulder disability, including especially:  

(a).  The range of motion of the right shoulder and where pain begins; 

(b).  The range of motion on repetitive testing, including where pain begins; 

(c).  Whether there is any additional limitation of range of motion or limitation of function or functional loss otherwise, to include due to weakness, fatigability, incoordination, lack of endurance, less movement, etc.; 

(d).  Whether there is objective evidence of painful motion; 

(e).  Whether there is ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  

(f).  Whether arthritis is present; and

(g).  Whether the Veteran's right shoulder disability, either alone or in combination with his other service-connected disabilities (GERD, left inguinal hernia, sleep apnea with asthma, asthma, hypertension, anxiety disorder, left inguinal hernia scar or scars of the right shoulder) precludes him from obtaining or maintaining any substantially gainful employment.  

It is most essential the examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.  

6.  Ensure the examiner's opinion is responsive to the applicable rating criteria.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

7.  Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


